 

Exhibit 10.1

 

EQUITY PUT AGREEMENT

THIS EQUITY PUT AGREEMENT (this “ Agreement”) is made and entered into as of
 the 7th day of September, 2011, by and between FriendFinder Networks Inc. (the
“Company ”), the parties set forth in Schedule 1 hereto (each, a “Shareholder”
and collectively, the “Shareholders”), and Anthony R. Bobulinski, in his
capacity as the representative of each Shareholder as more fully described
herein (the “Representative”).

RECITALS

WHEREAS, in connection with the closing of the transactions contemplated by that
certain Agreement and Plan of Merger (the “Merger Agreement”), dated as of the
date hereof, by and among the Company, JGC Holdings Limited (“Merger Sub”), BDM
Global Ventures Limited (“BDM”) and certain other parties named therein (the
“Merger Agreement”), BDM will be merged with and into Merger Sub with Merger Sub
as the surviving corporation (such surviving corporation is referred to herein
as “Holdco”);

WHEREAS, in connection with the closing of the transactions contemplated by the
Merger Agreement, each Shareholder shall receive the shares of common stock, par
value $0.001 per share, of the Company (the “Merger Shares”), and the warrants
to purchase shares of Company’s common stock (the “Merger Warrants”), in each
case, as set forth opposite such Shareholder’s name in Schedule 1 hereto; and

WHEREAS, the Shareholders desire to have the contractual put right to sell to
the Company the Put Securities (as defined below) in accordance with the terms
and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby conclusively acknowledged, the parties hereby
agree as follows:

1.

Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:

(a)

“Company Stock” means the Company’s common stock, par value $0.001 per share.

(b)

“Indentures” means (i) the Indenture, dated October 27, 2010, concerning the 14%
Senior Secured Notes due 2013 of the Company and its affiliates, (ii) the
Indenture, dated October 27, 2010, concerning the Non-Cash Pay Secured Notes due
2014 of the Company and its affiliates, and (iii) the Indenture, dated October
27, 2010, concerning the Cash Pay Secured Notes due 2013 of the Company and its
affiliates.

(c)

“Market Value” means, as of a specific date, with respect to a share of Company
Stock, the Trailing Ten-Day Average thereof.









--------------------------------------------------------------------------------


(d)

“Put Securities” means (i) a number of shares of Company Stock equal to the
number of Merger Shares issued to the Shareholders in connection with the
closing of the Merger Agreement, (ii) all of the Merger Warrants that have not
been exercised as of the Vesting Date, and (iii) a number of shares of Company
Stock equal to (x) the aggregate number of shares of Company Stock issued to
Shareholders in connection with the exercise of Merger Warrants prior to the
Vesting Date, less (y) a number of shares of Company Stock having a Market Value
as of the Vesting Date equal to the aggregate cash paid to the Company by such
Shareholders in connection with the exercise of such Merger Warrants (it being
understood that the amount of such cash paid is zero in the case of Merger
Warrants exercised on a cashless basis).

(e)

“Shortfall Payment” means cash and/or Company Stock having a combined Market
Value as of the Vesting Date equal to the product of (i) 2,209,414 (as the same
may be adjusted for any stock dividend, split, combination or reclassification
of any shares of Company Stock), and (ii) the difference between (x) $12.00, and
(y) the highest Market Value attained by of the Company Stock between the date
hereof and the Vesting Date.

(f)

“Trailing Ten-Day Average” means, as of a specific date, the volume-weighted
average price of the Company Stock listed on the Nasdaq Global Market for the 10
trading days ending on such date (or the last trading day prior thereto if such
date does not fall on a trading day).

(g)

“Vesting Date” shall mean the later of: (i) June 30, 2014 or (ii) except as
provided in Section 7(e)(iv), the date of satisfaction and discharge, and the
release of all liens under each of the Indentures; provided, however if an
Indenture Modification (as hereinafter defined) occurs, the Vesting Date shall
be the later of (I) June 30, 2014 or  (II) the date that the Indenture
Modification takes place.

2.

Grant of Put Option.

(a)

On the terms and subject to the conditions set forth in this Agreement, the
Company hereby grants to the Shareholders an option to sell the Put Securities
to the Company (the “Put Option”) in exchange for the transfer by the Company of
70 shares (the “Jigocity Shares”) of Holdco owned by the Company to the
Shareholders.  In lieu of delivering all or any portion of the Company Stock
included in the Put Securities to the Company in exchange for the Jigocity
Shares, the Representative shall be permitted to substitute cash (“Put Cash”)
therefor in an amount equal to the Market Value of the Company Stock not so
delivered to the Company.

(b)

Subject to the Company’s Shortfall Payment right in Section 4, if, between the
date hereof and the Vesting Date, the Market Value of the Company Stock has
never been greater than or equal to $12.00 per share, the Put Option shall
become exercisable by the Representative in its sole discretion during the
period commencing on the Vesting Date and expiring sixty (60) days thereafter.





2




--------------------------------------------------------------------------------


3.

Exercise of Put Option.  In the event that the Representative elects to exercise
the Put Option, it shall provide written notice thereof to the Company to the
address set forth in the Merger Agreement (the “Put Notice”) prior to the
expiration of such sixty (60) day period.

4.

Shortfall Payment Right.  Within fifteen (15) days following receipt of a Put
Notice (the “Shortfall Payment Period”), the Company in its sole discretion may
elect to make a Shortfall Payment to the Shareholders; provided, however, that
if within 15 days following receipt of the Put Notice the Company notifies the
Representative in writing that the Company is electing to make the entire
Shortfall Payment in cash, the Shortfall Payment Period shall expire thirty (30)
days following receipt of such Put Notice.  If the Company makes a Shortfall
Payment within the Shortfall Payment Period, the Put Option shall immediately
terminate and be of no further force or effect.   In the event any portion or
all of the Shortfall Payment is made in Company Stock, the Company shall satisfy
the requirements of Rule 16b-3 under the Securities Exchange Act of 1934 with
respect to the issuance of such Company Stock prior to the issuance of such
Company Stock.

5.

Closing.

(a)

If the Company does not exercise the Shortfall Payment right set forth in
Section 4, the closing (the “Put Closing”) of the transactions contemplated in
connection with the exercise of the Put Option shall take place within ten (10)
business days after the expiration of the Shortfall Payment Period.  

(b)

At the Put Closing, the Representative shall (i) deliver to the Company letters
of transmittal in a form reasonably satisfactory to the Company for all shares
of Company Stock included in the Put Securities, (ii) deliver to the Company all
Merger Warrants included in the Put Securities, (iii) pay the amount of any Put
Cash by wire transfer of immediately available funds to an account designated in
writing by the Company, and (iv) deliver all other documents and take all
actions necessary or appropriate to transfer the Put Securities to the Company.

(c)

At the Put Closing, the Company shall (i) deliver to the Shareholders stock
certificates and stock powers for the Jigocity Shares, and (ii) deliver all
other documents and take all actions necessary or appropriate to transfer the
Jigocity Shares to the Shareholders.

6.

Representations, Warranties and Covenants of the Shareholders.  Each
Shareholder, severally, but not jointly, represents and warrants to the Company
as follows:

(a)

Organization.  Each Shareholder that is not a natural person is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite power and authority to own, lease and
operate its properties and to carry on its business except as would not
reasonably be expected to prevent such Shareholder from carrying out its
obligations under this Agreement.

(b)

Power; Due Authorization; Binding Agreement .  Each Shareholder has all
requisite power and authority (or legal capacity, in the case of Shareholders
who are natural persons) to execute and deliver this Agreement, and to
consummate the transactions contemplated hereby.  





3




--------------------------------------------------------------------------------


The execution, delivery and performance by each Shareholder of this Agreement
has been duly authorized by all necessary action on the part of such
Shareholder.  This Agreement has been duly and validly executed and delivered by
each Shareholder and constitutes a legal, valid and binding obligation of each
Shareholder, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(c)

Ownership of Securities. Immediately prior to the Put Closing: (i) the shares of
Company Stock included in the Put Securities will be beneficially owned by the
Shareholder tendering them to the Company, and such Shareholder shall have
voting power and dispositive power with respect to all such shares of Company
Stock, and (ii) the Merger Warrants included in the Put Securities will be
beneficially owned by the Shareholder tendering them to the Company, and such
Shareholder shall have dispositive power with respect to all such Merger
Warrants.  On the date of the Put Closing, the Shareholders shall be prepared to
transfer valid title to all of the Put Securities to Company free from all liens
and the Put Securities shall be freely transferable except for restrictions on
transfer pursuant to applicable law.

(d)

No Conflicts. The execution and delivery of this Agreement by each Shareholder
does not, and the performance of the terms of this Agreement by each such
Shareholder will not, (i) require such Shareholder to obtain the consent or
approval of, or make any filing with or notification to, any governmental or
regulatory authority, domestic or foreign (other than the Securities and
Exchange Commission (the “SEC”)), (ii) require the consent or approval of any
other person pursuant to any agreement, obligation or instrument binding on such
Shareholder or its properties and assets, (iii) conflict with or violate any
organizational document or law, rule, regulation, order, judgment or decree
applicable to such Shareholder or by which any property or asset of such
Shareholder is bound, or (iv) violate any other agreement to which such
Shareholder is a party, including, without limitation, any voting agreement,
stockholders agreement, irrevocable proxy or voting trust.

7.

Representations, Warranties and Covenants of the Company.  The Company hereby
represents and warrants to the Shareholders as follows:

(a)

Organization.  The Company is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business.

(b)

Power; Due Authorization; Binding Agreement.  The Company has all requisite
power and authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
the Company of this Agreement has been duly authorized by all necessary action
on the part of the Company.  This Agreement has been duly and validly executed
and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to general





4




--------------------------------------------------------------------------------


principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(c)

Ownership of Securities.  Immediately prior to the Put Closing: (i) the Jigocity
Shares will be beneficially owned by the Company and (ii) the Company shall have
voting power and dispositive power with respect to all of the Jigocity Shares.
 On the date of the Put Closing, the Company shall be prepared to transfer valid
title to all of the Jigocity Shares to the Shareholders free from all liens, and
the Jigocity Shares shall be freely transferable except for restrictions on
transfer pursuant to state and/or federal securities laws.

(d)

Jigocity Shares.  On the date of the Put Closing, the Jigocity Shares constitute
70% of the issued and outstanding common shares of Holdco and, the remaining 30%
of the issued and outstanding common shares of Holdco shall be  held by the
Company (the “Retained Shares”), and such shares constitute all of the issued
and outstanding shares of capital stock of Holdco.

(e)

Restrictions Regarding Holdco.  From the date hereof until the date of the Put
Closing, the Company shall:

(i)

not sell, transfer or assign the Jigocity Shares, or all or a material portion
of the assets of Holdco other than sales of assets in the ordinary course of
business;

(ii)

not amend, modify or otherwise change the memorandum and articles of association
of Holdco, cause Holdco to declare or pay any dividend or other distribution on
account of its shares, incur (and the Company shall cause its subsidiaries other
than Holdco and Holdco’s subsidiaries not to incur) indebtedness for borrowed
money from Holdco or any of its subsidiaries, cause Holdco to assume any
non-ordinary course liabilities, or recapitalize Holdco (in each case other than
liens under the Indentures), except, in each case, as would not materially and
adversely impact Holdco;

(iii)

  not create, incur, assume or suffer to exist any lien upon or with respect to
the Jigocity Shares or otherwise cause Holdco to become party to any collateral
or security agreement with any lender or creditor of the Company (in each case
other than liens under the Indentures);

(iv)

  not enter into an agreement to extend the maturity dates of any of the
Indentures if such agreement also includes other material terms and conditions
that are more favorable to the Company , unless such agreement permits the
transfer of the Jigocity Shares in exchange for the Put Securities pursuant to
the terms and conditions of this Agreement (an "Indenture Modification"); and

(v)

use commercially reasonable efforts to operate and expand the business of Holdco
and its subsidiaries in accordance with operating and capital budgets to be
determined after good faith consultation with the Representative; provided,
however, that the Shareholders and the Representative acknowledge and agree that
the Company's management and Board of Directors shall not be restricted from
exercising their fiduciary





5




--------------------------------------------------------------------------------


duties and good faith business judgment in respect of the Company's ownership
and operation of Holdco and its subsidiaries including, exercising such duties
and judgment in connection with modifications or deviations from such budgets.

(f)

Non-Competition and Non-Solicitation.

(i)

For a period beginning on the date of the Put Closing and ending twelve (12)
months thereafter (the “Restricted Period”), the Company shall not, directly or
indirectly, own, operate, lease, manage, control, engage in, invest in, permit
its name to be used by, act as consultant or advisor to, render services for
(alone or in association with any person, firm, corporate or other business
organization) or otherwise assist in any manner any person in any business that
competes with any businesses of Holdco or any of its subsidiaries as conducted
as of the date of the Put Closing, in each case, in Australia, Brazil, China,
Hong Kong, Malaysia, Singapore, South Korea, Taiwan and the United States;
provided, however, that nothing herein shall prohibit the Company from entering
into website affiliate relationships in the ordinary course of business or being
a beneficial owner of less than five percent (5%) of the outstanding stock of
any publicly-traded corporation or from continuing to own the Retained Shares
following the Put Closing.

(ii)

During the Restricted Period, the Company shall not, directly or indirectly: (A)
induce or attempt to induce any employee of Holdco, any of its subsidiaries or
any of their respective Affiliates to leave the employ thereof, or in any way
interfere with the relationship between Holdco, any of its subsidiaries or any
of their respective Affiliates and any employee thereof or (B) induce or attempt
to induce any customer, supplier, licensee, licensor, franchisee or other
business relation of Holdco, any of its subsidiaries or any of their respective
Affiliates to cease doing business therewith.

8.

Retained Shares.  Each of the Company and each Shareholder hereby agrees that,
for a period beginning on the date of the Put Closing and ending eighteen (18)
months thereafter, the Retained Shares shall be (a) subject to pre-emptive
rights in substantially the form as the provisions of Article 15 through Article
24 of the Amended and Restated Articles of Association of BDM, dated April 21,
2011 (the “BDM Articles”), (ii) subject to drag along rights in substantially
the form as the provisions of Article 47 through Article 55 of the BDM Articles,
and (iii) entitled to tag along rights in substantially the form as the
provisions of Article 56 to Article 62 of the BDM Articles.

9.

Appointment of Representative.

(a)

Each Shareholder constitutes, appoints and empowers, effective from and after
the date hereof, Anthony R. Bobulinski as the Representative, for the benefit of
the Shareholders and the exclusive agent and attorney-in-fact to act on behalf
of each Shareholder, in connection with and to facilitate the consummation of
the transactions contemplated hereby, which shall include the power and
authority: (i) to execute and deliver such waivers, consents and amendments of
or in connection with this Agreement and the consummation of the transactions
contemplated hereby as the Representative, in its sole discretion, may deem
necessary or desirable, (ii) to substitute Put Cash in exchange for all or any
portion of the Jigocity Shares and to allocate the





6




--------------------------------------------------------------------------------


payment of the Put Cash among the Shareholders, (iii) to allocate any Jigocity
Shares or Shortfall Payment made hereunder among the Shareholders, (iv) to
exercise or refrain from enforcing any right of the Shareholders arising out of
or under or in any manner relating to this Agreement, and (iv) to make, execute,
acknowledge and deliver all such other agreements, guarantees, orders, receipts,
endorsements, notices, requests, instructions, certificates, stock powers,
letters and other writings, and, in general, to do any and all things and to
take any and all action that the Representative, in its sole and absolute
discretion, may consider necessary or proper or convenient in connection with or
to carry out the transactions contemplated by this Agreement.  None of the
Company, Holdco or any of their respective affiliates shall have any liability
to any Shareholder or any other person for acts or reliance on acts by the
Representative.

(b)

In the event of the death or permanent disability of the Representative, or his
resignation as Representative, a successor Representative shall be elected by a
majority vote of the Shareholder, with each Shareholder (or his, her or its
successors or assigns) to be given a vote equal to the number of votes
represented by the Merger Shares and Merger Warrants held by such Shareholder
(calculated on an fully diluted and as converted basis) as of the date hereof.
Each successor Representative shall have all of the power, authority, rights and
privileges conferred by this Agreement upon the original Representative, and the
term “Representative” as used herein shall be deemed to include any successor
Representative.

10.

Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned by any of the parties hereto
without the prior written consent of the other parties.  Subject to the
preceding sentence, this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns.

11.

General Provisions.

(a)

Expenses.  Whether or not the Put Option is exercised, each party shall pay for
its own costs and expenses incurred in connection with such exercise, this
Agreement and the transactions contemplated hereby.

(b)

Entire Agreement; Amendments and Waivers .  This Agreement (including  the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties with respect to the Put Option and the other transactions
contemplated herein and can be amended, supplemented or modified, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  The waiver by any
party of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach.  No failure on the part of any party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.





7




--------------------------------------------------------------------------------


(c)

Notices.  All notices and other communications hereunder shall be given in
accordance with the terms of the Merger Agreement.

(d)

Headings.  The headings in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretations of this Agreement.

(e)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile, portable document format or other
electronic means shall be effective as delivery of a manually executed
counterpart to the Agreement.

(f)

Third Party Beneficiaries.  This Agreement is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder.

(g)

Severability.  If any provision of this Agreement is invalid, illegal or
unenforceable, the balance of this Agreement shall remain in effect. Upon such
determination that any term or other provision is invalid, illegal or
unenforceable, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

(h)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of law
principles thereof.

(i)

Submission to Jurisdiction; Consent to Service of Process.  The parties hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located in the State of New York over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action or proceeding related thereto may be heard and determined in
such courts.  The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute.  Each of the parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(j)

Attorneys’ Fees.  In the event that either party files suit in order to enforce
the terms of this Agreement against the other party or to obtain performance by
it hereunder, the prevailing party shall be entitled to recover all reasonable
costs, including reasonable attorneys’ fees and costs, from the other party as
part of any judgment in such suit.

(k)

Further Assurances.  Each party agrees that at any time and from time to time
upon the request of the other party, such party will execute and deliver all
further documents and do





8




--------------------------------------------------------------------------------


such further acts and things as the other party may reasonably request
consistent with the provisions hereof in order to effect the purposes of this
Agreement.

* * * * *








9




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Equity Put Agreement as of
the date first written above.




 

 

FRIENDFINDER NETWORKS INC.



By: /s/ Ezra Shashoua

Name: Ezra Shashoua
Title: Chief Financial Officer




 

 

GLOBAL INVESTMENT VENTURES LLC



By: /s/ Anthony R. Bobulinski

Name: Anthony R. Bobulinski
Title: Managing Member




 

 

MALLAMUD ENTERPRISES LLC



By: /s/ Alexander Joshua Mallamud

Name: Alexander Joshua Mallamud
Title: Sole Managing Member




 

 

MDORMAN ENTERPRISES LLC



By: /s/ Michael Dorman

Name: Michael Dorman
Title: Manager




 

 

1026 INVESTMENT LLC



By: /s/ Sharyar E. Baradaran

Name: Sharyar E. Baradaran
Title:




 

 

CATAVATE GROUP LTD



By: /s/ Daniel W. Loeb

Name: Daniel W. Loeb
Title: Director and Chief Executive Officer




 

 

DOH742, LLC



By: /s/ Sharyar E. Baradaran

Name: Sharyar E. Baradaran
Title:




 

 

AVG FUND II NOMINEE TRUST



By: /s/ John R. Allard

Name: John R. Allard
Title: Trustee




 

 




/s/ Anthony R. Bobulinski

Anthony R. Bobulinski in his capacity as the Representative









--------------------------------------------------------------------------------



